Title: From John Adams to Mercy Otis Warren, 15 July 1814
From: Adams, John
To: Warren, Mercy Otis



Quincy July 15th 1814

I thank you Madam for your obliging Letter of the 10th whether my life shall be Spared to se the restoration of peace, is a question which I cheerfully submit to him whose right it is to decide it. The severe threats of “our old inveterate enemy” have been habitually so familiar to you and me, from the year 1760, ie. for 54 years at least: that they excite less terror in us, than in the puny race of Idolaters of mannon in the present generation.
My observations on the gloomy aspect of the times” with their proofs and illustrations. would fill mere volumes, than you and I have ever written and after all they would appear a confused mass, for I have with the leisure nor the faculty of abbreviation and abridgement of my cousin Hannah. I will make your friend Copy this letter and she must answer for herself we have nothing from Petersburg, since February and many letters before that are missing.
What brain could ever have convinced or suspected Samuel Barret Esq to have been the author of the “Group”? The Bishop had neither the natural genius nor the acquired tallents to knowledge of characters, nor the political principles, sentiments or feelings that could have dictated that Pungent Drama. His worthy brother the Major might have been as rationally suspected.
I could take my Bible oath, to two propositions.
1 that Bishop Barret, in my opinion, was one of the last Litterary Characters in the world, who ought to have been suspected to have written the groupe. 2.  That there was but one person in the world, male or female, could at that time, in my opinion have written in and that person was Madam Mercy Warren, the historical, Philosophical, poetical & satirical Consort of the then Colonel, since General James Warren of Plymouth—Sister of the great but forgotten James Otis.
This Groupe has mortified and confounded me— Since the receipt of your letter, I went to Boston, and demanded of my nephew and quondam  Secretary, the volume. He says he obtained it, with other pamphlets, from Governor Adams’s collection, with the strange certificate in manuscript in the hand writing as he things of as he thinks of Jo Dennie, the Editors of the port folio— Jo Dennie in Sam Adams’s Library is as great an oddity as Sam Barret author of the Group. But this is not the worst. The ‘Group’ has convinced me of the decay of my memory, more than any thing that has yet occured . Hazelrod,  Magna Hateall, Bean Tromphs, Francois Dupe and Spendall I can comprehend: but Mushroom, Dick, Sapling, Crowbar Fribble. Battean and Collateralis, have escaped my recollection. The group was printed in 1775. The cawing  in the 16th page and Novanglus & Massachusettensia in the 20th page prove that it was written during the flickering between these two scribblers but as no allusion is found in it to the skirmishes of Concord or Lexington, it must have been written and printed before the 19th of April 1775. Now I cannot recollect to have been in Plymouth since the spring of 1774. help! oh help my memory.!
France is humbled and Napoleon is banished: but the Tyrant, the Tyrant of Tyrants is not fallen. John Bull still  and bellows, terrible menaces and defiances—
Sincerely your friend
John Adams